      7:20-cv-02068-TMC          Date Filed 09/03/20      Entry Number 13        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION

 Joannie Faye Sharpe,               )
                                    )
                        Plaintiff,  )                 Civil Action No. 7:20-cv-2068-TMC
                                    )
 vs.                                )                                ORDER
                                    )
 Jerry L. Smith, Cherokee County )
 Sheriff’s Office, and Carson Boyd, )
                                    )
                        Defendants. )
 _________________________________)

       Plaintiff Joannie Faye Sharpe, a state prisoner proceeding pro se and in forma pauperis,

filed this action pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a magistrate

judge for all pretrial proceedings. Now before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending that the court dismiss the action without leave to

amend and without issuance or service of process. (ECF No. 9). The Report was mailed to

Plaintiff at the address she provided the court, (ECF No. 10), and has not been returned as

undeliverable. Therefore, Plaintiff is presumed to have received the Report. Plaintiff was advised

of her right to file specific objections to the Report, (ECF No. 9 at 12), but failed to do so. The

time for Plaintiff to object to the Report has now expired, and this matter is ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Mathews v. Weber,

423 U.S. 261, 270 (1976). Nevertheless, “[t]he district court is only required to review de novo

those portions of the report to which specific objections have been made, and need not conduct de

novo review ‘when a party makes general and conclusory objections that do not direct the court to



                                                  1
     7:20-cv-02068-TMC         Date Filed 09/03/20       Entry Number 13        Page 2 of 2




a specific error in the magistrate judge’s proposed findings and recommendations.’” Farmer v.

McBride, 177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the

recommendation made by the magistrate judge or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1). However, “[i]n the absence of specific objections to the Report and Recommendation,

this Court is not required to give any explanation for adopting the recommendation.” White v.

Stacher, C/A No. 6-05-1737-GRA-WMC, 2005 WL 8163324, at *1 (D.S.C. Aug. 29, 2005) (citing

Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Thus, having reviewed the Report and finding no clear error, the court agrees with, and

wholly adopts, the magistrate judge’s findings and recommendations in the Report (ECF No. 9),

which is incorporated herein by reference. Therefore, this case is DISMISSED without leave to

amend and without issuance and service of process.

       IT IS SO ORDERED.

                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
September 3, 2020

                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
